Citation Nr: 1036353	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-06 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
40 percent for neurogenic bladder.

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative arthritis, thoracolumbar spine.

3.  Entitlement to an initial compensable disability evaluation 
for inferior lattice degeneration, retina, right eye.

4.  Entitlement to service connection for fibroid cyst on right 
ovary, status post hysterectomy.

5.  Entitlement to service connection for pruritis with 
dermatographism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Service connection for residuals, stress fracture, right tibia 
and fibula, and residuals, stress fracture, left tibia and 
fibula, was denied in a September 2006 rating decision.  However, 
service connection for neurogenic bladder; degenerative 
arthritis, thoracolumbar spine; and lattice degeneration, retina, 
right eye, was granted.  Evaluations of 40 percent, 
noncompensable, and noncompensable were assigned respectively.  
The Veteran instigated an appeal with respect to each of these 
decisions.

The Veteran's evaluation for degenerative arthritis, 
thoracolumbar spine, was increased to 20 percent in a January 
2008 rating decision.  Because this increase does not represent 
the maximum rating available, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Service connection for bilateral shin splints also was granted, 
and an evaluation of 10 percent assigned, in the January 2008 
rating decision.  As such, the benefits sought with respect to 
residuals, stress fracture, right tibia and fibula, and 
residuals, stress fracture, left tibia and fibula, have been 
granted in full.  These issues therefore no longer remain in 
appellate status.

Service connection for fibroid cyst on right ovary, status post 
hysterectomy, and for pruritis with dermatographism was denied in 
a March 2010 rating decision.

The Veteran testified regarding this matter at a Video Conference 
hearing before the undersigned Veterans Law Judge in June 2010.  
A transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issues of entitlement to an initial disability evaluation in 
excess of 40 percent for neurogenic bladder; entitlement to an 
initial disability evaluation in excess of 20 percent for 
degenerative arthritis, thoracolumbar spine; entitlement to an 
initial compensable disability evaluation for inferior lattice 
degeneration, retina, right eye; entitlement to service 
connection for fibroid cyst on right ovary, status post 
hysterectomy; and entitlement to service connection for pruritis 
with dermatographism require additional development.  
Unfortunately, remanded is therefore required.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

Records

VA has a duty to assist the Veteran in developing the issues 
comprising her claim.  This duty includes making reasonable 
efforts to help her procure pertinent records, whether or not 
they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Treatment records from the VA Medical Center (VAMC) in Tampa, 
Florida, dated in March 2008 and from May 2009 to April 2010 have 
been associated with the claims file.  Most of these records were 
submitted by the Veteran or her representative.  They reflect 
that she has received ongoing treatment for a variety of health 
issues.  However, no treatment records from the Tampa, Florida, 
VAMC dated before March 2008, between March 2008 and May 2009, or 
after April 2010 are currently before the Board.  Requests to 
this facility for records dated within these timeframes must be 
made on remand because, if in existence, they are potentially 
relevant to the Veteran's claim.

Medical Examinations

VA's duty to assist the Veteran in the development of her claim 
also includes providing a contemporaneous medical examination 
when necessary to portray the current state of a service-
connected disability.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

In November 2007, the Veteran was afforded a VA eye examination.  
She reported flashes of light in her right eye.  Her corrected 
visual acuity was normal on examination.  However, lattice 
degeneration was found.  A diagnosis of lattice degeneration thus 
was made.

The Veteran was afforded a VA genitourinary examination in 
December 2007.  With respect to frequency, she reported urinating 
approximately 1 time per hour during the day and waking up to 
urinate approximately 5 to 6 times per night.  With respect to 
urgency, she reported that she often does not make it to the 
bathroom in time and has to change her Depends underwear 
approximately 2 to 3 times every 24 hours.  After review of 
previous diagnostic tests, the Veteran was diagnosed with 
moderately to markedly severe episodes of urinary incontinence 
due to neurogenic bladder and history of overactive bladder since 
2001.

Also in December 2007, the Veteran was afforded a VA spine 
examination. She reported chronic pain as well as flare ups, 
especially from bending, squatting, turning, twisting, flexing, 
lifting, sitting greater than 10 minutes, and driving.  She also 
reported radiation of such pain downward.  Examination revealed 
muscle spasms, weakness, and a reduced range of motion, 
particularly with respect to forward flexion.  X-rays revealed 
mild levoscoliosis of the thoracic spine and mild scoliosis of 
the lumbar spine.  Diagnoses of right thoracic sprain with 
myofascial pain and muscle tear injury as well as right radiation 
of lumbar strain were rendered.

A VA treatment record dated in March 2008 contains a diagnosis of 
lattice with 2 retinal holes.

In her March 2008 substantive appeal on a VA Form 9, the Veteran 
complained of pain, pressure, and blurred vision in her right 
eye.

A May 2009 VA treatment record documents that the Veteran had no 
urinary complaints.

The Veteran testified at her June 2010 Video Conference hearing 
that with regard to her neurogenic bladder; degenerative 
arthritis, thoracolumbar spine; and inferior lattice 
degeneration, retina, right eye: each had gotten worse.  She 
indicated that her glasses prescription had gotten higher and 
that her right eye is sensitive to light, especially when she is 
driving at night.  She also indicated that she uses the bathroom 
approximately 15 to 16 times in a 24 hour period, has to change 
the absorbent pads she wears about 6 to 7 times daily, and 
experienced no change in her frequency and urgency as a result of 
her recent hysterectomy.  Finally, she indicated that her range 
of motion had decreased and her spasms and pain had increased as 
a result of the arthritis in her back.

This evidence suggests that the Veteran's degenerative arthritis, 
thoracolumbar spine, disability and inferior lattice 
degeneration, retina, right eye, disability may have gotten 
worse.  This evidence, although more equivocal given the May 2009 
VA treatment record, also suggests that her neurogenic bladder 
disability may have gotten worse.  The November 2007 VA eye 
examination and December 2007 VA genitourinary and spine 
examinations accordingly may be too remote in time to portray the 
current nature, extent, and severity of these disabilities.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  They therefore are inadequate for rating 
purposes.  As such, updated VA examinations must be scheduled on 
remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran was entitled to a new examination after 
noting that two years had passed since his last VA examination 
and that the Veteran contended his disability had increased in 
severity).

Statement of the Case (SOC)

VA shall prepare a SOC when a Veteran timely files a notice of 
disagreement (NOD) with an adverse decision of the AOJ regarding 
her claim.  38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2009).  
If no SOC addressing the issue in disagreement is prepared, the 
Board shall remand the matter to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the introduction, the RO denied service connection 
for fibroid cyst on right ovary, status post hysterectomy, and 
for pruritis with dermatographism in a March 2010 rating 
decision.  The Veteran submitted a statement regarding both of 
these issues later in March 2010.  She clarified at her June 2010 
Video Conference hearing that her statement was a NOD.  To date, 
the RO has not issued a SOC.  A remand is thus necessary so that 
one may be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her 
representative with a SOC regarding her 
disagreement with the denial of service 
connection for fibroid cyst on right 
ovary, status post hysterectomy, and for 
pruritis with dermatographism.  The SOC 
must contain the information required by 
38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. 
§ 19.29.  It also must notify the Veteran 
that these issues shall be returned to the 
Board if, and only if, a timely 
substantive appeal is filed.

2.  Attempt to obtain and associate with 
the claims file any treatment records 
regarding the Veteran from the Tampa, 
Florida, VAMC dated before March 2008, 
between March 2008 and May 2009, and after 
April 2010.  All attempts to obtain the 
records must be documented in the claims 
file.  If no such records exist, the 
claims file shall be documented 
accordingly.

3.  Review the claims file and undertake 
any additional development indicated.  
This may include obtaining and associating 
with the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by the 
Veteran during the course of this remand.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo appropriate VA examinations to 
determine the current nature, extent, and 
severity of her neurogenic bladder; 
degenerative arthritis, thoracic spine; 
and inferior lattice degeneration, retina, 
right eye, disabilities.  The claims file 
shall be made available to and reviewed by 
the examiner.  The examiner shall note 
such review, as well as identify and 
discuss important medical and lay evidence 
gleaned therefrom, in an examination 
report.  The examiner then shall describe 
and discuss the evidence of all relevant 
symptomatology.  All tests, studies, or 
evaluations deemed necessary then shall be 
performed.  All findings shall be reported 
in detail.  The rationale for any opinions 
expressed shall be provided in the 
examination report.

5.  Finally, readjudicate the Veteran's 
entitlement to an initial disability 
evaluation in excess of 40 percent for 
neurogenic bladder; entitlement to an 
initial disability evaluation in excess of 
20 percent for degenerative arthritis, 
thoracolumbar spine; and entitlement to an 
initial compensable disability evaluation 
for inferior lattice degeneration, retina, 
right eye.  If the benefits sought on 
appeal are not granted, the Veteran and 
her representative shall be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


